Order entered February 5, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-20-00018-CV

                              MICHAEL SUTTON, Appellant

                                             V.

                 OCTAPHARMA PLASMA INCORPORATED, Appellee

                     On Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-18-06879

                                         ORDER
       Before the Court is appellant’s February 3, 2020 request to extend the time to file the

reporter’s and clerk’s records. We GRANT the request and extend the time to March 4, 2020.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE